Citation Nr: 1811206	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increases in the staged (10 percent prior to February 10, 2014, and 30 percent from April 1, 2015) ratings assigned for a (now post-total knee replacement (TKR)) right knee disability.

2.  Entitlement to increases in the staged (10 percent prior to March 9, 2015, and 30 percent from May 1, 2016) ratings assigned for a (now post- TKR) left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to September 1966, and from October 1966 to July 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued 10 percent ratings, each, (under Diagnostic Code (Code) 5260 for degenerative changes of the right and left knees.  An October 2014 rating decision assigned a 30 percent rating to the Veteran's post-TKR right knee disability, effective April 1, 2015.  An August 2015 rating decision assigned a 30 percent rating to the Veteran's post-TKR left knee disability, effective May 1, 2016.  In November 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

Total (convalescence and schedular-post TKR) ratings were assigned for the Veteran's right knee disability from February 10, 2014 to April 1, 2015; and total ratings were assigned for his left knee disability from March 9, 2015 to May 1, 2016.  Therefore, those periods are not for consideration.  

[In January 2018, VA received a claim to reopen a claim of service connection for a lumbar spine disability and for service connection for left and right lower extremity radiculopathy, both secondary to a lumbar spine disability.  The issues appear to be pending development at the RO, and a rating decision has not been issued.  Accordingly, the Board does not have jurisdiction over them at this time.]  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.
REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.

The Veteran seeks increases in the ratings assigned for his right and left knee disabilities.  The 30 percent ratings currently assigned to each knee are the minimum rating following a TKR under Code 5055.  The most recent VA examination to assess the severity of his knee disabilities was  in February 2013 (with April 2013 addendum opinion).  The Veteran underwent a right knee TKR on February 10, 2014, and a left knee TKR on March 9, 2015.  

At the November 2017 Board hearing, the Veteran testified that his knee disabilities warrant ratings in excess of 30 percent, each.  He testified that he cannot kneel , that his legs feel unstable after walking 20 yards, and that he experiences weakness in his knees; he reported that he has fallen "two or three" times since his TKR surgeries.  Considering his testimony along with the fact that he has not been examined by VA to assess the severity of his knee disabilities since his February 2014 and March 2015 TKR surgeries, the Board finds that a contemporaneous examination to ascertain the severity of the disabilities is necessary.

At the Board hearing, the Veteran testified that he receives most of his knee treatment via private medical providers.  The Board notes that the record currently contains records of treatment from: Berkeley Family Practice, Lowcountry Orthopaedics, Lowcountry Rheumatology, Charleston Neurological Associates, and Pain Specialists.  Review of the record shows that the Veteran also received orthopedic knee treatment from Dr. Wolf at the Medical University of South Carolina (MUSC).  See May 17, 2010 Berkeley Family Practice record.  However, correspondence from MUSC received in December 2015 notes that MUSC could not find "records for the dates of service requested (2011)."  As the claim is being remanded anyway, the Veteran will have the opportunity to clarify the dates of his treatment at MUSC and provide authorizations to allow VA to obtain such records.
Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA examinations and treatment the Veteran has received for his knees.

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his knees since October 2011 (a year prior to his instant claim for increase) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including any orthopedic knee records from the Medical University of South Carolina. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current nature and severity of his left and right post-TKR knee disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, with weight-bearing and non-weight-bearing, and during flare-ups.  The examiner should specifically indicate whether or not the Veteran has severe painful motion or weakness in each lower extremity.

The examiner should comment on the impact the knee disabilities have on occupational functioning.  The examiner should include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






